Citation Nr: 1307438	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-13 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to February 1979, and had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Ohio Army National Guard (ANG) from February 1985 to December 1991.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a request to reopen the claim of entitlement to service connection for a low back disability.  In a September 2010 decision, the Board reopened the claim for service connection and remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  


REMAND

In May 2011, the RO issued a supplemental statement of the case (SSOC).  In the cover letter, the Veteran was informed by the RO that he had 30 days from the date of the letter to respond.  

In August 2011, the Veteran's attorney indicated that they wanted an additional 60 days to respond to the May 2011 SSOC. 

In an October 7, 2011 statement, the Veteran's attorney argued the RO had ignored their previous request for an extension of time to respond to the May 2011 SSOC and that the request had been timely sent via a June 6, 2011 letter.  It was also noted that a copy of the June 6, 2011 letter was enclosed. 

The Board cannot locate the June 6, 2011 letter or the copy of the June 6, 2011 letter that requested an extension of time to respond to the SSOC. Given the deficiency in the record and the clear expression from the Veteran and his attorney that they are interested in presenting additional argument before the RO in support of the claim, the case must be remanded.  

On remand, the RO should undertake a search for the missing June 6, 2011 letter.  If it cannot be located, the Veteran's attorney should be informed and requested to submit a copy of this letter for the record, if possible.  

The Veteran and his attorney should be given 60 days to respond with additional argument.

Accordingly, the case is REMANDED for the following action.
	
1. Undertake a search for any outstanding correspondence from the Veteran and/or his attorney in June 2011, and associate with the record.  If this correspondence is not located, inform the Veteran and his attorney of such and request that they furnish a duplicate copy of the correspondence. 

2. Give the Veteran and his attorney notice that they have an additional 60 days to respond with arguments.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b)  (2012).



